DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Status of Claims
This office action is a response to an amendment filed on 11/09/2021.  Claims 1-20 are currently pending, of which claims 1, 9, 10 and 15 are amended.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the rejections under 35 USC 112(a) have been fully considered.  Based on the amendments, the rejections are withdrawn.  
Applicant’s remarks, see pages 8-17, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen (US 2012/0239771) in view of Merino Vasquez et al. (US 2017/0126747), hereinafter Merino Vasquez.
Regarding claim 1, Rasanen discloses a method comprising: 
receiving, by a serving call session control function (S-CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE via a P-CSCF); 
Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)); 
generating, by the S-CSCF, a response message that indicates the subscriber type associated with the UE (Rasanen, [0108]: S-CSCF generates SIP OK message (response message) including the IMSI (subscriber type) of the UE); and 
sending, by the S-CSCF, the response message to a proxy call session control function (P-CSCF) (Rasanen, [0108]).
Rasanen does not explicitly disclose wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan.
However, Merino Vasquez discloses 
retrieving, by the S-CSCF, a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Merino Vasquez, [0074]: S-CSCF receives information on a user type (subscriber type) within a user profile from an HSS), wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan (Merino Vasquez, [0087]: examples of user type (subscriber type) include voice over FTTH or LTE (network technology types)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Merino Vasquez before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network in which an S-CSCF retrieves subscriber information from an HSS as taught by Merino Vasquez, [0032], [0077]).
Regarding claim 2, Rasanen as modified by Merino Vasquez discloses wherein the P-CSCF is configured to select a Policy and Charging Rules Function (PCRF) that is also reserved for the subscriber type associated with the UE and to send information about the UE to the PCRF (Rasanen, [0118], [0121], [0109]: P-CSCF uses the network code (subscriber type) of the user identifier/IMSI retrieved from the HSS to select a PCRF and sends session information (information about the UE) to the selected PCRF; Merino Vasquez, [0074], [0087]: S-CSCF receives information on a user type (subscriber type) within a user profile from the HSS; examples of user type include voice over FTTH, LTE (network technology type)).
Regarding claim 10, Rasanen discloses an IP Multimedia Subsystem (IMS) comprising (Rasanen, [0084]): 
a proxy call session control function (P-CSCF) (Rasanen, [0107]); and 
a serving call session control function (S-CSCF) configured to (Rasanen, [0108]): 
receive, during registration of a user equipment (UE) with the IMS, a registration message associated with the UE from the P-CSCF (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE via a P-CSCF); 
Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)); 
generate a response message that indicates the subscriber type associated with the UE (Rasanen, [0108]: S-CSCF generates SIP OK message (response message) including the IMSI (subscriber type) of the UE); and 
send the response message to the P-CSCF (Rasanen, [0108]).
Rasanen does not explicitly disclose wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan, or a service priority tier associated with the subscription plan.
However, Merino Vasquez discloses 
retrieve a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Merino Vasquez, [0074]: S-CSCF receives information on a user type (subscriber type) within a user profile from an HSS), wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan (Merino Vasquez, [0087]: examples of user type (subscriber type) include voice over FTTH or LTE (network technology types)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Merino Vasquez before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network in which an S-CSCF retrieves subscriber information from an HSS as taught by Merino Vasquez, [0032], [0077]).
Regarding claim 11, Rasanen as modified by Merino Vasquez discloses wherein the P-CSCF is configured to: 
identify a plurality of Policy and Charging Rules Functions (PCRFs) that are respectively reserved for different subscriber types (Rasanen, [0118], [0121]: PCRFs are associated with different network codes (subscriber types); P-CSCF selects one of the available PCRFs corresponding to the network code (subscriber type) of the user identifier/IMSI retrieved from the HSS; Merino Vasquez, [0074], [0087]: S-CSCF receives information on a user type (subscriber type) within a user profile from the HSS; examples of user type include voice over FTTH, LTE (network technology type)); 
select a PCRF from the plurality of PCRFs that is associated with the subscriber type associated with the UE (Rasanen, [0118], [0121]: P-CSCF selects a PCRF corresponding to the network code (subscriber type) of the user identifier/IMSI retrieved from the HSS; Merino Vasquez, [0074], [0087]: S-CSCF receives information on a user type (subscriber type) within a user profile from the HSS; examples of user type include voice over FTTH, LTE (network technology type)); and 
send information about the UE to the PCRF (Rasanen, [0109], [0121]: P-CSCF sends session information (information about the UE) to the PCRF).

Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Merino Vasquez, and further in view of Cai et al. (US 2010/0184403), hereinafter Cai.
Regarding claim 3, Rasanen discloses wherein the S-CSCF generates the response message as a Session Initiation Protocol (SIP) message (Rasanen, [0108]: S-CSCF response is a SIP OK message).
Rasanen and Merino Vasquez do not explicitly disclose wherein the S-CSCF receives the subscriber type associated with the UE from the HSS in a Diameter protocol message.
However, Cai discloses wherein the S-CSCF receives the subscriber type associated with the UE from the HSS in a Diameter protocol message (Cai, [0028], [0033], [0041]: S-CSCF receives a Diameter answer message with an AoC indicator (subscriber type) from a subscriber database (HSS)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Cai before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include enabling communications between the S-CSCF and the HSS during the registration process via the Diameter protocol as taught by Cai.  The motivation for doing so would have been to utilize an industry-standard protocol that is known for its reliability, security and flexibility.
Regarding claim 4, Rasanen and Merino Vasquez do not explicitly disclose wherein the Diameter protocol message includes the subscriber type in an attribute-value pair, and the SIP message includes the subscriber type in a header field.
However, Cai discloses wherein the Diameter protocol message includes the subscriber type in an attribute-value pair (Cai, [0041]: Diameter SAA message includes the AoC indicator (subscriber type) as an attribute of the User-Data AVP (attribute-value pair)), and the SIP message includes the subscriber type in a header field (Cai, [0047]: S-CSCF inserts the AoC indicator (subscriber type) in the header of a SIP message).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Cai before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include transmitting subscriber related information between IMS elements as attribute-value pairs in Diameter messages, and in the header of SIP messages as taught by Cai.  The motivation for doing so would have been to utilize the standard mechanisms for transmitting information via these protocols.
Regarding claim 12, the limitations have been addressed in the rejection of claim 3.

Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Merino Vasquez, and further in view of Liu (US 2008/0195535).
Regarding claim 5, Rasanen and Merino Vasquez do not explicitly disclose further comprising: identifying, by the S-CSCF, an application server that is reserved for the subscriber type associated with the UE; and sending, by the S-CSCF, a third-party registration message about the UE to the application server.
However, Liu discloses further comprising: 
identifying, by the S-CSCF, an application server that is associated with the subscriber type associated with the UE (Liu, [0073]: S-CSCF identifies an AS (application server) corresponding to the service data (subscriber type) of a UE); and 
sending, by the S-CSCF, a third-party registration message about the UE to the application server (Liu, [0073]: S-CSCF sends a third-party registration to the AS (application server)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include enabling the S-CSCF to initiate third party registration with application servers based on user subscription information received from an HSS as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for providing application services to the UE (Liu, [0008]).
Regarding claim 6, Rasanen and Merino Vasquez do not explicitly disclose wherein the third-party registration message identifies the subscriber type associated with the UE to the application server.
Liu, [0073]: the AS (application server) obtains the service data (subscriber type) of the UE from the third-party registration).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include providing user service related information to third party application servers as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for charging for services (Liu, [0003]).
Regarding claim 13, the limitations have been addressed in the rejection of claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Merino Vasquez, and further in view of Nakano et al. (US 2018/0070262), hereinafter Nakano.
Regarding claim 7, Rasanen and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates the network operator type and is selected from at least a first value indicating that a user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO).
Nakano, [0086]: HSS stores information indicating whether a subscriber has a contract with an MNO or MVNO carrier).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Nakano before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include enabling the HSS to store information regarding subscriber carriers as taught by Nakano.  The motivation for doing so would have been to enable determining the destination of UE data traffic on a per carrier basis in order to realize appropriate allocation of resources for processing traffic to improve resource utilization efficiency (Nakano, [0086], [0023]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Merino Vasquez, and further in view of Chandramouli et al. (US 2018/0279214), hereinafter Chandramouli.
Regarding claim 8, Rasanen and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates the network technology type and is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating 
However, Chandramouli discloses wherein the subscriber type indicates the network technology type and is selected from at least a first value indicating that a user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services (Chandramouli, [0044], [0054]: a subscription profile indicates whether or not a UE is allowed to use 5G or LTE).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Chandramouli before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include indicating whether a UE is allowed LTE or 5G access in a subscriber profile as taught by Chandramouli, in order to notify the UE of subscription restrictions during registration.  The motivation for doing so would have been to prevent a UE for attempting to register for restricted services, thereby promoting efficient network operation (Chandramouli, [0054], [0079]).
Regarding claim 14, Rasanen and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates the network technology type and is selected from at least a first value and a second value, the first value and the second value being associated with subscribers to Long-Term Evolution (LTE) services or fifth generation (5G) services.
Chandramouli, [0044], [0054]: a subscription profile indicates whether or not a UE is allowed to use 5G or LTE).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Chandramouli before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include indicating whether a UE is allowed LTE or 5G access in a subscriber profile as taught by Chandramouli, in order to notify the UE of subscription restrictions during registration.  The motivation for doing so would have been to prevent a UE for attempting to register for restricted services, thereby promoting efficient network operation (Chandramouli, [0054], [0079]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Merino Vasquez, and further in view of Sharma et al. (US 2011/0149750), hereinafter Sharma.
Regarding claim 9, Rasanen and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates a subscriber priority and is selected from at least a first value indicating that the user of the UE subscribes to a priority tier subscription 
However, Sharma discloses wherein the subscriber type indicates a subscriber priority and is selected from at least a first value indicating that the user of the UE subscribes to a priority tier subscription plan and a second value indicating that the user of the UE subscribes to a standard tier subscription plan (Sharma, [0046]: subscription information indicates whether subscribers are subscribed to a regular service plan (standard tier subscription) or an enhanced service plan (priority tier subscription)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Merino Vasquez and Sharma before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen and Merino Vasquez, to include indicating whether a UE belongs to a regular or enhanced service plan in a subscriber profile as taught by Sharma.  The motivation for doing so would have been to enable utilizing this information to determine the order of priority for migrating subscribers during disaster recovery (Sharma, [0001], [0046]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu, and further in view of Merino Vasquez.
Regarding claim 15, Rasanen discloses a method comprising: 
receiving, by a call session control function (CSCF) of an IP Multimedia Subsystem (IMS), a registration message for a UE during registration of the UE with the IMS (Rasanen, [0107]-[0108]: S-CSCF receives registration message for a UE); 
Rasanen, [0108]: S-CSCF retrieves the IMSI from the HSS; [0016]: the IMSI comprises a mobile network code (subscriber type)).
Rasanen does not explicitly disclose wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan; identifying, by the CSCF, a next element of the IMS that is reserved for the subscriber type associated with the UE; and sending, by the CSCF, a message about the UE to the next element.
However, Liu discloses
identifying, by the CSCF, a next element of the IMS that is reserved for the subscriber type associated with the UE (Liu, [0073]: S-CSCF identifies an AS (next element) corresponding to the service data (subscriber type) of the UE); and 
sending, by the CSCF, a message about the UE to the next element (Liu, [0073]: S-CSCF sends a third party registration message for the UE to the AS (next element)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling the S-CSCF to initiate third party registration with application servers based on user subscription information received from an HSS as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for providing application services to the UE (Liu, [0008]).

However, Merino Vasquez discloses 
retrieving, by the CSCF, a subscriber type associated with the UE from a Home Subscriber Server (HSS) (Merino Vasquez, [0074]: S-CSCF receives information on a user type (subscriber type) within a user profile from an HSS), wherein the subscriber type indicates one of a network operator type associated with a subscription plan of a user of the UE or a network technology type associated with the subscription plan (Merino Vasquez, Fig. 8, [0087]: examples of user type (subscriber type) includes voice over FTTH or LTE (network technology types)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu and Merino Vasquez before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network in which an S-CSCF retrieves subscriber information from an HSS as taught by Rasanen and Liu, to include retrieving subscriber information indicating a user type associated with a network technology as taught by Merino Vasquez in order to indicate that the user shares a common service profile with other users.  The motivation for doing so would have been to facilitate diminishing signaling load and/or shortening signaling time when updating user profiles with a common service profile (Merino Vasquez, [0032], [0077]).

Regarding claim 16, Rasanen discloses wherein the CSCF is a serving CSCF (S-CSCF) (Rasanen, [0108]). 
Rasanen does not explicitly disclose the next element is an application server that is reserved for the subscriber type associated with the UE, and the message is a third-party registration message sent by the S-CSCF to the application server.
However, Liu discloses the next element is an application server that is reserved for the subscriber type associated with the UE (Liu, [0073]: S-CSCF identifies an AS (next element) corresponding to the service data (subscriber type) of the UE), and the message is a third-party registration message sent by the S-CSCF to the application server (Liu, [0073]: an AS (application server) receives a third party registration message with service data (subscriber type) from an S-CSCF).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include enabling an S-CSCF to provide user service related information to third party application servers as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for charging for services (Liu, [0003]).
Regarding claim 17, Rasanen does not explicitly disclose wherein the third-party registration message identifies the subscriber type associated with the UE to the application server.
However, Liu discloses wherein the third-party registration message identifies the subscriber type associated with the UE to the application server (Liu, [0073]: the AS (application server) obtains the service data (subscriber type) of the UE from the third party registration).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen and Liu before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, to include providing user service related information to third party application servers as taught by Liu.  The motivation for doing so would have been to implement a standard mechanism for charging for services (Liu, [0003]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu and Merino Vasquez, and further in view of Walker et al (US 2008/0194255), hereinafter Walker.
Regarding claim 18, Rasanen, Liu and Merino Vasquez do not explicitly disclose wherein the CSCF is an interrogating CSCF (I-CSCF), the next element is a serving CSCF (S-CSCF) that is reserved for the subscriber type associated with the UE, and sending the message about the UE to the next element comprises forwarding, by the I-CSCF, the registration message for the UE to the S-CSCF.
However, Walker discloses wherein the CSCF is an interrogating CSCF (I-CSCF) (Walker, [0049]: I-CSCF receives registration message from a UE), the next element is a serving CSCF (S-CSCF) that is reserved for the subscriber type associated with the UE (Walker, [0050]: based on the service capabilities required by the UE (i.e. subscriber type), the I-CSCF selects a suitable S-CSCF), and sending the message about the UE to the next element comprises forwarding, by the I-CSCF, the registration Walker, [0051]: I-CSCF forwards the registration message to the selected S-CSCF).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu, Merino Vasquez and Walker before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network in which a P-CSCF receives and forwards a registration message from the UE to a S-CSCF as taught by Rasanen, Liu and Merino Vasquez, to include an I-CSCF that receives the registration message from the P-CSCF and is in charge of selecting an S-CSCF for serving the UE as taught by Walker.  The motivation for doing so would have been to integrate an element that takes into account the capabilities that the selected S-CSCF should have in order to meet the service requirements of the UE (Walker, [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu and Merino Vasquez, and further in view of Nakano.
Regarding claim 19, Rasanen, Liu and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to services of a mobile network operator (MNO) and a second value indicating that the user of the UE subscribes to services of a mobile virtual network operator (MVNO).
However, Nakano discloses wherein the subscriber type indicates the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to services of a mobile network operator (MNO) and a second value Nakano, [0086]: HSS stores information indicating whether a subscriber has a contract with an MNO or MVNO carrier).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu, Merino Vasquez and Nakano before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, Liu and Merino Vasquez, to include enabling the HSS to store information regarding subscriber carriers as taught by Nakano.  The motivation for doing so would have been to enable determining the destination of UE data traffic on a per carrier basis in order to realize appropriate allocation of resources for processing traffic to improve resource utilization efficiency (Nakano, [0086], [0023]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Liu and Merino Vasquez, and further in view of Chandramouli.
Regarding claim 20, Rasanen, Liu and Merino Vasquez do not explicitly disclose wherein the subscriber type indicates the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) services and a second value indicating that the user of the UE subscribes to a second type of subscription plan for fifth generation (5G) services.
However, Chandramouli discloses wherein the subscriber type indicates the network operator type and is selected from at least a first value indicating that the user of the UE subscribes to a first type of subscription plan for Long-Term Evolution (LTE) Chandramouli, [0044], [0054]: a subscription profile indicates whether or not a UE is allowed to use 5G or LTE).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rasanen, Liu, Merino Vasquez and Chandramouli before him or her before the effective filing date of the claimed invention, to modify a method for registering a UE in an IMS network as taught by Rasanen, Liu and Merino Vasquez, to include indicating whether a UE is allowed LTE or 5G access in a subscriber profile as taught by Chandramouli, in order to notify the UE of subscription restrictions during registration.  The motivation for doing so would have been to prevent a UE for attempting to register for restricted services, thereby promoting efficient network operation (Chandramouli, [0054], [0079]).

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Malhotra et al. (US 10,084,700) discloses an S-CSCF receiving a registration message for a wireless communication device (WCD) and retrieving a profile record for the WCD from an HSS (Malhotra, col 6, ln 9-25).  The profile record indicates network technology types, such as LTE and CDMA, associated with the WCD (Malhotra, col 7, ln 19-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.